DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office action is in reply to the application filed on 25 May 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed  invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims are analyzed to determine whether the claims fall within the four statutory categories of  invention, i.e., process, machine, manufacture, or composition of matter. 
In the instant case, claims 1-16 are directed to a system (i.e. machine), claims 17-20 are directed to a method (i.e. a process). Thus, these claims fall within one of the four statutory categories. Nonetheless, the claims fall within the judicial exception of an abstract idea.
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claim 1 recites in part, transmit a review request from a business to a consumer, the review request completed by a consumer; a reputation management platform to receive a completed review and determine, if the review is in a template containing at least one image comprised of a good or service rendered by a business; and transmit the completed review to a review outlet
Claim 7 recites in part, transmit a review request from a business to a consumer, the review request completed by a consumer and submitted to a reputation management platform configured to receive a completed review and process the review to determine if the review is in a template containing at least one image comprised of a good or service rendered by a business; transmit the completed review to a review outlet
Claim 17 recites in part, transmitting, a review request from a business to a consumer; completing, via a consumer, the review request and submitting the review request to a reputation management platform configured to receive a completed review and process the review; determining, if the review is in a template containing at least one image comprised of a good or service rendered by a business; transmitting, the completed review to a review outlet
The claimed limitations as drafted are directed to a method of managing commercial activities and managing interactions between people because the claim limitations are directed to a business requesting a review from a consumer, the consumer providing the completed review  receiving reviews from users and managing the completed review. The mere nominal recitation of one or more processors, a computing device, a network, a reputation management platform, a data intake engine, and a review dispatch engine to perform the claimed steps does not ta take the claims out of the methods of organizing human activity grouping. Therefore, the claims recite an abstract idea.
Dependent claims 2-6, 8-16 and 18-20 reiterate the same method of organizing human activity as above with further embellishments such as parsing information into the template, wherein the consumer submits at least one image before the service is rendered; wherein the consumer submits at least one image after the service is rendered; wherein the business transmits at least one image to the consumer; wherein the business transmits the at least one image to the consumer before, during, or after the service is rendered, wherein the review request is transmitted as an SMS message; wherein the SMS message is customizable by the business; wherein the reputation management platform automatically transmits a reminder message following a time threshold.
The dependent claims are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 7 and 17.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. Claims 1-20 recite additional elements including: one or more processors, a computing device, a network, a reputation management platform, a data intake engine, and a review dispatch engine, database, data output engine. In light of the Specification, there is no indication that the claimed steps performed by the processors require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps executed by “processors” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the  invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the processors, devices, network, engines as tools to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., transmitting, receiving, determining, storing, and outputting data) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Claims, 7 and 17 recite additional elements including, a database in operable communication with the reputation management system to store the completed review, the reputation management system configured output data, via a data output engine, to the business; and storing, via a database in operable communication with the reputation management system, the completed review. The storing steps are recited at a high level of generality (i.e. a general means of storing data after receiving data), and amount to insignificant extra-solution activity. See MPEP §2106.05(g).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As a whole, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computing components are being used as tools to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”). 
For the storing steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. See MPEP 2106.05(d).  The legal precedent in Versata  Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs court decisions cited in MPEP §2106.05(d)(II) indicated that storing, retrieving information in memory and presenting offers and are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  
Considered as an ordered combination, the system components of the claims add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-access/display is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. 
Thus, after considering all claim elements, both individually, in combination and in ordered combination, it has been demonstrated that claims 1-20 as a whole are not sufficient to transform the abstract idea into a patent-eligible  invention since the claim limitations fail to integrate the judicial exception into a practical application nor amount to significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory and ineligible subject matter under 35 U.S.C. §101.


Claim Rejections - 35 USC § 102
Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 11-13, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stovall (US 2014/0289160 A1).
Claims 1, 7 and 17: Stovall discloses a reputation management system and method, comprising: one or more processors  (see [0084]) configured to transmit a review request from a business computing device to a consumer computing device via a network (see Fig. 8, [0067]: The request for feedback screen 350 may include a freeform text box 351 to input the feedback request text 162. A sender input 352 may permit the user 20 to select the sender 164 of the request for feedback 160, such as their business or personal account. See Fig. 9, [0071]:  If the user 20 selects a request for feedback 160, the user 20 is taken to the request response screen 370 shown in FIG. 9. The request response screen 370 may display details of the request for feedback 160. See also [0081]), 
the review request completed by a consumer and submitted to a reputation management platform configured to receive a completed review and process the review via a data intake engine configured to determine if the review is in a template containing at least one image comprised of a good or service rendered by a business (see [0058]: Finally, when the user 20 is satisfied with the feedback 55, the user may select the send button 105 to trigger the feedback system 10 to deliver the feedback 55 to the recipient 90. In further embodiments, the user 20 may be permitted to include images, videos, files, etc. as part of the feedback 55); 
a review dispatch engine to transmit the completed review to a review outlet (see [0082]: Additionally, a real-time, trending, public dashboard may allow users 20 to view a feedback message board as well as feedback approval rating percentages for specific companies all over the world. Additionally, the rating system may compare companies against each other in specific categories like Customer Service, Product Quality, Cleanliness, Staff Knowledgeability, etc. The rating comparisons may be viewed by businesses 24 and users 20 so that the rating may be both used as a business intelligence tool for business-to-business ranking of companies, and as a simple tool for a user 20 looking to find businesses 24 based on feedback 55 of that business); 
a database in operable communication with the reputation management system to store the completed review (see [0083] One or more controllers control aspects of the systems and methods described herein. The one or more controllers may be adapted run a variety of application programs, access and store data, including accessing and storing data in associated databases, and enable one or more interactions described herein), 
the reputation management system configured output data, via a data output engine, to the business (see Fig. 15).  
Claims 4, 11 and 19: Stovall discloses wherein the consumer submits at least one image after the service is rendered (see [0058]: Finally, when the user 20 is satisfied with the feedback 55, the user may select the send button 105 to trigger the feedback system 10 to deliver the feedback 55 to the recipient 90. In further embodiments, the user 20 may be permitted to include images, videos, files, etc. as part of the feedback).
Claims 5, 12 and 20: Stovall discloses wherein the business transmits at least one image to the consumer (see [0071]: request for feedback 160 and the details of an individual sending employee 22, such as a name and picture, to create the feel of a genuine human connection).
Claims 6 and 13: Stovall discloses wherein the business transmits the at least one image to the consumer before, during, or after the service is rendered (See Fig. 9, [0071]).
Claim 8: Stovall discloses wherein at least one of the one or more processors are configured to perform the steps of: receiving the review request from the consumer (see Fig. 2, [0058]: feedback form screen 50 of the feedback system 10 for inputting feedback 55 to send to another user 20. At any time, a user 20 may choose to provide feedback to another user 20, such as a business 24, and may access the feedback form screen 50); generating the completed review comprising review information, the review information comprising the least one image (see [0058]: Finally, when the user 20 is satisfied with the feedback 55, the user may select the send button 105 to trigger the feedback system 10 to deliver the feedback 55 to the recipient 90. In further embodiments, the user 20 may be permitted to include images, videos, files, etc. as part of the feedback ; and transmitting, via the reputation management platform, the completed review to the review outlet (see [0082]: Additionally, a real-time, trending, public dashboard may allow users 20 to view a feedback message board as well as feedback approval rating percentages for specific companies all over the world. Additionally, the rating system may compare companies against each other in specific categories like Customer Service, Product Quality, Cleanliness, Staff Knowledgeability, etc. The rating comparisons may be viewed by businesses 24 and users 20 so that the rating may be both used as a business intelligence tool for business-to-business ranking of companies, and as a simple tool for a user 20 looking to find businesses 24 based on feedback 55 of that business.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall in view of Hjelm et al (US 2012/0054120 A1).
Claims 2 and 9: Stovall discloses the claimed invention as applied to claims 1 and 8 above. Stovall discloses collecting feedbacks from various users. Stovall does not expressly disclose a review generator configured to parse information received by the reputation management platform into the template.  However, Hjelm which also directed to a review/rating management system teaches, a review generator configured to parse information received by the reputation management platform into the template (see 0059-0061]: After the ratings data has been normalized, or transformed, into one single data type, an appropriate presentation template is applied to the ratings data, such that an appropriate presentation format is created, before the resulting data is delivered to the requesting user).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include in the system of Stovall, a review generator configured to parse information received by the reputation management platform into the template as taught by Hjelm because it would “be useful for executing correlations, ultimate recommendations, or any other type of calculation that is based on federated and normalized ratings data” (Hjelm, [0091]).

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al (US 20210174338 A1).
Claims 3, 10 and 18: Stovall discloses the claimed invention as applied to claims 1, 8 and 17 above. Stovall does not expressly disclose the following limitations but Isaacson teaches wherein the consumer submits at least one image before the service is rendered (see [0138]: the merchant can receive a photo ID of that patron even before they would pay for their goods/services to provide the enhanced level of service based on the information they receive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feedback system of Stovall, consumer submits at least one image before the service is rendered as taught by Isaacson because it would “provide the enhanced level of service” (Isaacson, [0138]).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stovall in view of Krishnamurthy et al (US Patent #10445794 B1).
Claim 14: Stovall discloses the claimed invention as applied to claims 8 above. Stovall does not expressly disclose “wherein the review request is transmitted as an SMS message” but Krishnamurthy teaches wherein the review request is transmitted as an SMS message (see col 3, lines 33-38: In response to receiving information about Richard's teeth whitening, platform 102 generates a message requesting that Richard write a review for Acme Dentistry. For example, the message includes text such as “Please take a moment to write a review about your teeth whitening experience at Acme Dentistry.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feedback request of Stovall, wherein the review request is transmitted as an SMS message as taught by Krishnamurthy because it would “entice or encourage customers to leave a review” (Krishnamurthy, col. 2, lines 41-42).
Claim 15: The combination of Stovall and Krishnamurthy discloses the claimed invention as applied to claim 14 above. Krishnamurthy further teaches, wherein the SMS message is customizable by the business (see col. 27 lines 55-59: In some embodiments, the sites for which a location wishes or desires to obtain reviews can be configured (e.g., by a representative of the business). In some embodiments, businesses can also include customized surveys instead of, or in addition to, online review sites).
Claim 16: The combination of Stovall and Krishnamurthy discloses the claimed invention as applied to claim 15 above. Krishnamurthy further teaches, wherein the reputation management platform automatically transmits a reminder message following a time threshold (see col. 11 lines 21-28: For example, for any messages for which a response has not been received (e.g., platform 102 has not received an indication that an end user has clicked on the link embedded within the message that directs the contacted device to platform 102) within a threshold period of time (e.g., five days or any other appropriate threshold period of time), a follow up or reminder message can be sent by platform 102.).


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee Khai Cheong  (AU 2015216627 A1) which describes an automated customer feedback provides automated creation, storing and updating of customer survey data records (3010), sending rating requests (3020) and receiving ratings (3021), and receiving service professional trigger messages (3030). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629